                Case 1:19-cv-00506 Document 1 Filed 06/03/19 Page 1 of 9



                              IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

UNITED STATES oF AMERICA,

                 Plaintiff,

                                                               Civ. No.   1:   l9-cv- 506

$38,980.00 rN UNTTED Srlrps CunnENcy,

                 Defendant-in-rem


                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

          Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forleiture Actions, and alleges as follows:

                                      NATURE OF THE AcTIoN

          1.     This is a civil action to forleit and condemn to the use and benefit ofthe United

States of America property involved in violations   ofthe Controlled Substances Act and     18


U.S.C. $ 1952 that is subject to forfeiture pursuant to 18 U.S.C. g 981 (a)(l)(C) and 21 U.S.C.      g


881(a)(6).

                                          DEFENDANT   INRE,,

          2.     The defendant ln rez consists ofthe following:

                     $38,980.00 rN UNTTED SrArEs CuRRENCy,
                     (hereafter referred to as "Defendant").

          3.     The defendant was seized by the Federal Bureau oflnvestigation on July 11,

201 7,   in the District of New Mexico.

          4.     The defendant is now, and during the pendency    ofthis action will be, in the
jurisdiction of this Court.
             Case 1:19-cv-00506 Document 1 Filed 06/03/19 Page 2 of 9




                                     JuRrsDrcrro\ A\D VENUE

       5.      The United States District Court for the District of New Mexico has subject

matter jurisdiction under 28 U.S.C. $$ 1345, 1355(a), and 1356.

       6.      Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

$$ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this district. Upon the   filing ofthis complaint, the defendant will be

anested by execution of a Warrant for Arrest In Rem in the District of New Mexico.

                                                FAcrs

       7.      On July 6,2017, special agents operating within High Intensity Drug Trafficking

Area (HIDTA) assignments conducted a controlled buy ofheroin from an individual ("Individual

One") at a residence in Espafiola, New Mexico. Following the purchase, Individual One was

placed under surveillance by federal agents.

       8.      On July 11, 2017, while conducting surveillance at the same residence, agents

observed another individual ("lndividual Two"), an associate        oflndividual One, travel from the

residence to a nearby storage   facility in a black SUV, retrieve   a   black/grey plastic bag, and retum

to the residence. The same black SIIV, driven by Individual Two then left the residence and

proceeded to a Wells Fargo bank, located at 645 North Riverside Drive, Espafiola, New Mexico.

       9.      While at the bank, Individual Two met with two individuals, determined to be

Bryon Meoak ("Meoak") and Sara Amaniera ("Amaniera"); Meoak and Amaniera were traveling

in a Chevrolet Malibu, Arizona plate number AZIP.2}{9875. Both vehicles left the Wells Fargo

and retumed to the residence, where special agents observed Individual Two hand           offthe same

black/grey plastic bag to the occupants of the Malibu. Meoak and Amaniera left the Espaflola
                  Case 1:19-cv-00506 Document 1 Filed 06/03/19 Page 3 of 9



residence, with Meoak driving the Malibu towards Santa Fe, New Mexico; special agents

continued to conduct mobile surveillance ofthe Malibu as it traveled through Santa Fe and onto

southbound Interstate 25.

         10.       At approximately 2'.20 p.m., following   a request   fiom special agents, New

Mexico State Police Q.{MSP) Officer Ruben Aguirre initiated a traffic stop of the Malibu

containing Meoak and Amaniera.

         1   1.    Officer Aguirre was patrolling northbound on Interstate 25 near mile marker 235

in Bemalillo County, New Mexico and while patrolling he observed a gold in color, 2012

Chewolet Malibu, bearing Arizona registration B2M9875. The vehicle was exceeding the posted

speed   limit.

         12.       The driver continued to drive to   exil234 and stopped in the parking lot ofthe

Adobe Outpost store located at 1660 Roy Avenue, Albuquerque, New Mexico.

         13.       Officer Aguirre identified himself to Meoak (the driver) and Sara Amaniera (the

passenger). Officer Aguirre then explained to them that he had stopped them due to the excess

speed. During the stop     Officer Aguirre observed that Meoak and Amaniera appeared nervous

when asked for their driver's license and registration. When Meoak provided the requested

documents to Officer Aguirre, he was shaking beyond what is normal, but provided his Arizona

driver's license.

         14.       When Officer Aguine asked Meoak if the address on his driver's license was

current Meoak confirmed that it was. Offrcer Aguirre asked Meoak to return with him to Officer

Aguirre's patrol vehicle.

         15.       After Meoak consented to be questioned about his travel, Offrcer Aguirre asked

Meoak where Meoak was coming from and the reason for his travel.
              Case 1:19-cv-00506 Document 1 Filed 06/03/19 Page 4 of 9



        16.     Meoak responded that he and Amaniera had dropped offa friend in Albuquerque

the night before and were going to stay in a hotel, but decided to go back home to Phoenix and

that their stay was only for one day. Meoak said that he was initially going to stay at a hotel, but

he did not have a debit card and   couldn't get   a room. Meoak said that he had been in   New

Mexico for one day.

        17.     Officer Aguirre asked who the vehicle belonged to; Meoak said it belonged to

him.

        18.     Officer Aguirre asked Meoak if he could check the Vehicle Identification Number

(VIN), bv opening the driver's door to view the sticker inside the door. Officer Aguirre then

asked Meoak    if   he could speak to Amaniera. Meoak responded yes to both questions.

        19.     While Officer Aguirre checked the VIN sticker inside the door frame, he asked

Amaniera if he could talk to her about their travel; Amaniera responded yes.

        20.     Officer Aguirre asked Amaniera where they were coming from and where they

were going and she responded they were coming from a hotel casino in Espaflola and going back

home to Phoenix. Officer Aguine observed that she was avoiding eye contact, she was shaking

beyond what is normal, and appeared to be nervous, Amaniera confirmed that the vehicle

belonged to Meoak.

        21.     Officer Aguirre retumed to the patrol vehicle and handed Meoak the vehicle

paperwork and the citation for speeding. Officer Aguirre observed that Meoak was shaking while

signing the citation.

        22.     Officer Aguirre told Meoak that he was free to leave. He then asked Mr. Meoak      if
he could ask him more questions, which Meoak agreed to.
               Case 1:19-cv-00506 Document 1 Filed 06/03/19 Page 5 of 9



         23.    Officer Aguirre then again asked Meoak about his travel to which he responded

that he was coming from the Santa Clara Hotel in Espafiola, but had stayed at the Motel 6.

Meoak said he had traveled to Albuquerque to drop offAmaniera's friend, but Meoak didn't

know the friend's name when asked.

         24.    Meoak said he is disabled when asked about his occupation.

         25.    Meoak confirmed that he had known Amaniera for about two (2) or three (3)

years.

         26.    When asked ifhe had done any gambling, Meoak responded no, not really, and

his nervousness increased.

         27.    Oflicer Aguirre then approached Amaniera and explained to her that   a   citation

had been issued and they were free to leave. He asked her   ifshe would agree to be questioned;

Amaniera responded yes.

         28.    During the conversation Amaniera continued to avoid eye contact and shake

beyond what is normal, and appeared extremely nervous. Officer Aguirre asked Amaniera ifthey

had made any stops on the way; Amaniera said no.

         29.    Officer Aguirre then retumed to Meoak and asked if he was responsible for

everlthing in the vehicle; Meoak said yes. Officer Aguirre asked if there were any weapons or

large amounts of U.S. currency. Meoak said no and denied consent to search the vehicle.

Meoak's nervousness visibly increased.

         30.    Officer Aguine approached Amaniera again and asked her ifshe was responsible

for everything in the vehicle; she said no. officer Aguirre asked her ifthere were any weapons,

drugs or large amounts of U.S. cunency in the vehicle. Amaniera said no and also denied

consent to search.
              Case 1:19-cv-00506 Document 1 Filed 06/03/19 Page 6 of 9



        31.     Based upon the totality   ofthe circumstances and all relevant information known

to Officer Aguine and other law enforcement agents, probable cause existed to search the

vehicle. Officer Aguirre searched the vehicle and found a grey/black plastic bag was behind the

driver's seat. The plastic bag matched the description fiom the surveillance where an exchange

of the package was made.

        32.     The plastic bag contained four bundles of U.S. currency, wrapped in blue tape

with clear plastic and red grease around it, totaling in the amount of$38,980.00. The curency

was denominated as: 90 one dollar bills, 220 {we dollar     bills,   198 ten dollar   bills, 1,393 twenty

dollar bills, 45 fifty dollar bills, and 57 one hundred dollar bills.

        33.     Meoak and Amaniera denied any claim to the U.S. currency and signed a Consent

to Forfeiture and were released.

        34.     Mr. Meoak has an extensive criminal history which includes drug offenses. He is

currently incarcerated in Arizona on a seven year state court sentence, after pleading guilty to a

drug traflicking offense. Ms. Amaniera was a co-defendant in that case, but has yet to be

sentenced.

                                      FIRsT CLAIM F'oR RELIET

        35.     The United States incorporates by reference the allegations in paragraphs          1



through 34 as though fully set forth.

        36.     Title 21, United States Code, Section 881(a)(6) subjects to forfeiture ,.[a]ll

moneys, negotiable instruments, securities, or other things ofvalue furnished or intended to be

furnished by any person in exchange for a controlled substance or listed chemical in violation          of
this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable
                 Case 1:19-cv-00506 Document 1 Filed 06/03/19 Page 7 of 9



instruments, and secudties used or intended to be used to facilitate any violation ofthis

subchapter."

37   .   Defendant was furnished, or intended to be fumished, in exchange for a controlled

substance, or constitutes proceeds traceable to such an exchange, or was used or intended to be

used to facilitate a violation of the Controlled Substances Act and is thus subject to forfeiture to

the United States pursuant to          2l U.S.C. $ 881(a)(6).

                                            Srcoxo Curru FoR       RELTEF

         38.       The United States incorporates by reference the allegations in paragraphs          1




through 34 as though fully set forth.

         39.       Title   1   8 U.S.C. $ 981(a)( 1)(C) provides, in part, for the forfeiture of any property,

real or persona, which constitutes or is derived from proceeds traceable to an offense constituting

a   "specific unlawful activity" (SUA) as defined in 18 U.S.C. $ 1956(c)(7), or conspiracy to

commit such offense.

         40.       18 U.S.C. $ 1952 prohibits interstate and       foreigr travel or transportation with the

intent to (1) distribute the proceeds ofany unlawtrrl activity; (2) commit any crime ofviolence to

further any unlawful activity; or (3) otherwise promote, manage, establish, carry on, or facilitate

the promotion, management, establishment, or carrying on, or any unlawful activity. Unlawful

activity defined in 18 U.S.C. $ 1952(b).

         41.      Defendant is the proceeds ofa violation of 18U.S.C. g 1952 or is the proceeds

traceable to such property and is thus subject to forfeiture to the United States pursuant to             l8

u.s.c.   $   e8l(a)(l)(C).
          Case 1:19-cv-00506 Document 1 Filed 06/03/19 Page 8 of 9




       WHEREFORE, Plaintiffseeks arrest of the defendant and forfeiture of same to Plaintiff,

determination of the validity and priority of claims of the claimants and any Unknown Claimants

to the defendant, costs and expenses of seizure and of this proceeding, and other proper relief.




                                                     Respectfu   lly submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attomey




                                                     Assistant U.S. Attomey
                                                     P.O. Box 607
                                                       Albuquerque, NM 87103
                                                      (505) 346-7274
          Case 1:19-cv-00506 Document 1 Filed 06/03/19 Page 9 of 9




                                  28 U.S.C. $ 17.16 DECL,\R{rroN


       I am a Special Agent with the Federal Bureau of Investigation who has read the contents

ofthe Complaint for Forfeiture   ft   Rem to which this Declaration is attached: and the statemcnts

contained in the complaint are true to the best   olmy knowledge   and belief.

       I declare under penalty ofperjury and the |aws     ofthe United   States of America that this

Declaration is true and correct, except as to matters stated on information and belief. and as to

those matters I believe them to be true.



       Dated   4/zb"n                             m%/-
                                                wt"WtrGd.twciar          Agent
                                                Federal Bureau of Investigation
                 JS 44 (Rev. 12/12)                           CIVIL1-1
                                        Case 1:19-cv-00506 Document COVER     SHEET Page 1 of 1
                                                                       Filed 06/03/19
    I. (a) PLAINTIFFS                                                                                            DEFENDANTS
      United States of America                                                                                   $38,980.00 IN UNITED STATES CURRENCY

                                                                                                                   County of Residence of First Listed Defendant
       (b) County of Residence of First Listed PlaintifT                                                                                  ( IN US. PI..AJNTIFFC'ASES ONLY)
                              (EXCEPT IN U.S. PI..AJNTIFF CASES)                                                   NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED

                                                                                                                 Attorneys (IfKnown)
       C    Attorne s (Firm Name. Address, and Tele hone Number)
    H. BASIS OF JURISDICTION (Place an "X"mOneBoxOnlyJ                                              Ill. CITIZENSHTP OF PRINCIPAL PARTIES (Place an                                  "X" mOneBox forPlamt,
                                                                                                              (For D1versi1y CasesOnly)                                        and OneBoxfor Defendam)
    �I     U.S. Government             03 Federal Question                                                                           PTF         DEF                                       PTF      DEF
             Plaintiff                      (U.S Gol'emment Nol aPony)                                  Citizen of This State         O t         O I   Incorporated or Principal Place          O4    04
                                                                                                                                                            of Business In This State

    02     U.S. Government             04 Diversity                                                     CitlZCn of Another State         02      02     Incorporated and Principal Place         05    05
            Defendant                     (lnd,cate C1t1:ensh1p of Ponies m Item Ill)                                                                        of Business In Another State

                                                                                                       Citizen or Subject of a           03       03    Foreign Nation                           06    06
                                                                                                           Foreign Country


I          CONTRACT                                            TORTS                                   FORFEITURF/PENAL TY                     BANKRUPTCY                        OTHER STATUTES            I
 0 110 Insurance                         PERSONAL INJURY            PERSONAL l.J�JURY                 0 625 Drug Related Seizure         0 422 Appeal 28 USC l 58           0375 False Claims Act
 0 120 Marine                         0310 Airplane               0365 Personal lnJury -                of Propeny 21 USC 881            0 423 Withdrawal                   0400 State Reappontonment
 0 130 Miller Act                     0315 Airplane Product             Product Liability                                                      28 USC 157                   0410 Antitrust
 0 140 Nego11able Instrument                 Liability            0 367 Health Care/                  � 6900ther                                                            0430 Banks and Banking
 0150 Recovery of Overpayment         0320 Assault, Libel &            Pharmaceutical                                                                                       0450 Commerce
       & Enforcement ofJudgment              Slander                   Personal Injury                                                     PROPERTY RIGHTS                  0460 Deponation
 0151 Medicare Act                    0330 Federal Employers'          Product Liability                                                 0820 Copyrights                    0470 Racketeer Influenced and
 0152 Recovery of Defaulted                  Liability            0368 Asbestos Personal                                                 0830 Patent                              Corrupt Organizations
       Student Loans                  0340 Marine                       Injury Product                                                   0840 Trademark                     0480 Consumer Credit
       (Excludes Veterans)            0345 Marine Product               Liability                                                                                           0490 Cable/Sat TV
 0153 Recovery of Overpayment                Liability             PERSONAL PROPERTY                             LABOR                        MK lAL SECURJTY
                                                                                                      0 710 Fair Labor Standards         0     861 HlA (1395ft)             0 850 Securities/Commodtties/
       of Veteran's Benefits          0350 Motor Vehicle          0 370 Other Fraud                                                                                                Exchange
                                                                                                            Act                          0     862 Black Lung (923)
 0160 Stockholders' Suits             0355 Motor Vehicle          0 371 Truth ,n Lending                                                                                    0 890 Other Statutory Actions
                                                                                                      0 720 Labor/Management             0     863 DIWC/OIWW (405(g))
 0190 Other Contract                        Product Liability     0380 Other Personal                                                                                       0891 Agricultural Acts
                                                                                                            Relations                    0     864 SSID Title XVI
 0195 Contract Product Liability      0360 Other Personal              Propeny Damage                                                                                       0893 Environmental Matters
                                                                                                      0 740 Railway Labor Act            0     865 RSI (405(g))
 0 196 Franchise                            Injury                0 385 Propeny Damage                                                                                      0 895 Freedom of lnforma11on
                                                                                                      0 751 Family and Medical
                                      0362 Personal Injury -           Product Liability                                                                                           Act
                                                                                                            Leave Act
                                            Medical Malpractice                                                                                                             0896 Arbitration
                                                                                                      0 790 Other Labor Lmgation
I        REAL PROPERTY                    CIVIL RJGHTS            PRJSONER PETITlONS                                                      FEDERAL TAX SUITS                 0 899 Administrative Procedure
                                                                                                      0 791 Employee Retirement
    0210 Land Condemnation            0440 Other Civil Rights       Habeas Corpus:                                                       0 870 Taxes (U.S.                        Act/Review or Appeal of
                                                                                                           Income Security Act
    0220 Foreclosure                  0441 Voting                 0463 Alien Detainee                                                         Plaintiff or                        Agency Decision
    0230 Rent Lease & Ejectment       0442 Employment             0510 Motions to Vacate                                                      Defendant)                    0950 Constitutionality of
    0240 Tons to Land                 0 443 Housing/                   Sentence                                                          0 871 IRS-Third Party                    State Statutes
    0245 Tort Product Liability             Accommodations        0530 General                                                                26 USC 7609
                                                                                                            IMMIGRATION
    0290 All Other Real Propeny       0 445 Amer. w/Oisabilities- 0535 Death Penalty
                                            Employment                                                D 462 Naturalization Application
                                                                    Other:
                                                                                                      0 465 Other Immigration
                                      0 446 Amer. w/Oisab1hties- 0540 Mandamus & Other
                                                                                                            Actions
                                            Other                 0550 Civil Rights
                                      0 448 Education             0555 Prison Conditton
                                                                  0560 Civil Detainee -
                                                                       Conditions of

                IV. NATURE OF SUIT (Place on "X" mOneBoxOnly)
                V. ORIGIN (Place an "X" mOne BoxOnly)
            Original         O 2 Removed from                    O      3   Remanded from        0 4 Reinstated or      O   5 Transferred from  0 6 Multidistrict
             Proceeding          State Court                                Appellate Court          Reopened           Another District                Litigation
                                                                                                                        (specify)
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversify):

Vl. CAUSE OF ACTION                     t",!...�"".�....c
                                               1 ·�""��""'�"'l
                                                           �Pi"'�� ...,<:....>;.,��...11�e:;...5 · --------------------- ----------
                                                                 ....
                                                                  ;0



VII. REQUESTED JN                         O CHECK IF THIS IS A CLASS ACTION                             DEMA DS                                    CHECK YES only if demanded in complaint:


           COMPLAINT;                             UNDER RULE 23, F.R.Cv.P.
                                                                                                                                                   JURY DEMA D: D               Yes [;      No
VUI. RELATED CASE(S)
                                               (See 1ns1r11ctions):
     IF ANY                                                                 JUDGE       ___________ ___ DOCKET NUMBER
DATE                                                                              SIGNATURE OF ATTORNEY OF RECORD




     RECEIPT#                     AMOUNT                                          APPLYTNG IFP                              JUDGE                             MAG.JUDGE
